                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 LORI NICHOLSON; and WILLIS
 WILLIAM NICHOLSON,

               Plaintiffs,                            No. 18-cv-3057-CJW-KEM

 vs.
                                                                ORDER
 BIOMET, INC; BIOMET
 ORTHOPEDICS, LLC; BIOMET
 MANUFACTURING CORP; and
 BIOMET US RECONSTRUCTION
 LLC,

               Defendants.

                             ___________________________

       This matter is before the Court on Lori Nicholson and Willis William Nicholson’s
(“plaintiffs”) Motion to Strike Certain Affirmative Defenses.              (Docs. 13-14).
Defendants, together, filed their resistance (Doc. 243), and defendants subsequently
supplemented their resistance (Doc. 244). The Court considers this motion fully ripe.
For the following reasons, plaintiffs’ motion is granted in part; denied in part; and
denied as moot as to affirmative defenses two, three, seventeen, twenty-five, thirty-nine,
forty-two, as to affirmative defense seven to the extent the affirmative defense relies upon
Section 19 of the Restatement (Third) of Torts: Products Liability, and as to affirmative
defense eighteen as the affirmative defense relates to informed consent, release, and
waiver. To the extent defendants have moved for leave to amend their thirty-fourth and
thirty-eighth affirmative defenses, such motion is denied.
                                   I.     BACKGROUND
       This case is one of a series of products liability cases, some of which the Judicial
Panel on Multidistrict Litigation assigned to the Northern District of Indiana for
consolidated and coordinated pretrial proceedings. (Doc. 215, at 1). Pursuant to an
order entered by the Northern District of Indiana, plaintiffs filed their complaint in that
court, but pled that venue was proper in the Northern District of Iowa. (Id., at 2; Doc.
1, at 3). The Court will not presently address whether venue in this Court is proper
beyond noting that defendants have pled as an affirmative defense that “venue is
improper.” 1 (Doc. 8, at 55).
       In sum, plaintiffs brought this action on a products liability theory, arguing that
an artificial hip joint allegedly manufactured and marketed by defendants was defective,
and that the allegedly defective hip joint was implanted into plaintiff Lori Nicholson.
(Doc. 1). As a result of the joint’s alleged defects, plaintiffs claim that plaintiff Lori
Nicholson had to undergo painful and risky corrective surgery and that plaintiffs suffered
damages as a result of the defects. (Id.). Defendants responded to plaintiffs’ complaint
with forty-two affirmative defenses, twenty-three of which plaintiffs seek to have
stricken. (Docs. 8, at 49-57; 13, at 1-4). Of those twenty-three affirmative defenses,
defendants have agreed to withdraw five in full and two in part. 2 (Doc. 243, at 24). The


1
  The affirmative defense reads, in full: “Plaintiffs filed this Complaint in an improper forum,
and therefore, venue is improper.” (Doc. 8, at 55). The Court is not able to say, with certainty,
whether the improper forum to which defendants refer is the Northern District of Indiana, where
the complaint was filed, or the Northern District of Iowa, to which the parties likely understood
this action would eventually be transferred.
2
  Consistent with defendants’ representations, the Court will consider affirmative defenses two,
three, seventeen, twenty-five, thirty-nine, and forty-two to be withdrawn in full, affirmative
defense seven withdrawn “to the extent it relies upon Section 19 of the Restatement (Third) of
Torts: Products Liability,” and affirmative defense eighteen withdrawn “as it relates to informed
consent, release, and waiver.” (Doc. 243, at 24).



                                               2
eighteen affirmative defenses that remain at issue are as follows: one, seven (in part),
eight, nine, fifteen, eighteen (in part), nineteen, twenty-one, twenty-two, twenty-six,
twenty-seven, twenty-eight, thirty-two, thirty-four, thirty-six, thirty-seven, and thirty-
eight.
                                II.     APPLICABLE LAW
         Plaintiffs bring their motion under Federal Rule of Civil Procedure 12(f), which
permits a court to “strike from a pleading an insufficient defense . . ..” Rule 8(c) states
that “a party must affirmatively state any . . . affirmative defense.” “The [Federal Rules
of Civil Procedure] do not require a party to plead every step of legal reasoning that may
be raised in support of [an] affirmative defense; they only require a defendant to state in
short and plain terms its defenses to a plaintiff’s claims.” 3 U.S. Commodity Futures
Trading Comm’n v. U.S. Bank, N.A., No. 13-CV-2041-LRR, 2014 WL 294219, at *9
(N.D. Iowa Jan. 27, 2014) (quoting Wisland v. Admiral Beverage Corp., 119 F.3d 733,
737 (8th Cir. 1997)).
         The requirement that an affirmative defense be pled in short and plain terms is
intended to give the opposing party notice of the affirmative defense and an opportunity
to refute the defense. Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313,
350 (1971); see also First Union Nat’l Bank v. Pictet Overseas Tr. Corp., 477 F.3d 616,
622 (8th Cir. 2007) (“The Supreme Court has indicated that the Rule 8(c) pleading


3
  In considering motions to strike affirmative defenses, this Court has previously engaged in a
discussion of whether the pleading standards established in Bell Atlantic Corp. v. Twombly, 550
U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), apply to affirmative defenses.
See, e.g., U.S. Bank, 2014 WL 294219, at *9-10; FDIC v. Dosland, 298 F.R.D. 388, 393-94
(N.D. Iowa 2013). In its prior discussions of this issue, the Court has reached the conclusion
that whether Twombly and Iqbal apply to affirmative defenses remains unanswered. U.S. Bank,
2014 WL 294219, at *9-10; Dosland, 298 F.R.D. at 393-94. Plaintiffs have not asked the Court
to apply the Twombly/Iqbal standard to defendants’ affirmative defenses, and the Court therefore
finds it unnecessary to address whether the heightened pleading standard established under
Twombly and Iqbal applies to affirmative defenses.



                                               3
requirement is intended to give the opposing party both notice of the affirmative defense
and an opportunity to rebut it.” (citations omitted)). The Eighth Circuit Court of Appeals
has, therefore, liberally interpreted affirmative defenses in determining whether such
defenses have been adequately pled and has held that “when an affirmative defense is
raised in the trial court in a manner that does not result in unfair surprise, technical failure
to comply with Rule 8(c) is not fatal.” Pictet, 477 F.3d at 622 (alterations, citations, and
internal quotation marks omitted). “Nowhere in Rule 8(c) is there a requirement for the
party pleading an affirmative defense to show that the pleader is entitled to relief, or, in
the case of a defendant, that the affirmative defense, if the facts articulated were true,
absolves the pleader of liability.” U.S. Bank, 2014 WL 294219, at *10 (alteration and
internal quotation marks omitted).
       When striking a pleading under Rule 12(f), a district court enjoys broad discretion.
Stanbury Law Firm v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000) (citations omitted).
“Despite this broad discretion[,] however, striking a party’s pleadings is an extreme
measure, and, as a result, . . . motions to strike under [Federal Rule of Civil Procedure
12(f)] are viewed with disfavor and are infrequently granted.” Id. (alteration, citations,
and internal quotation marks omitted). “A motion to strike a defense will be denied if
the defense is sufficient as a matter of law or if it fairly presents a question of law or fact
which the court ought to hear.” Lunsford v. United States, 570 F.2d 221, 229 (8th Cir.
1977) (citation and internal quotation marks omitted). If, however, an affirmative defense
“is foreclosed by prior controlling decisions or statutes,” the district court may properly
strike the defense as legally insufficient. Liguria Foods, Inc. v. Griffith Labs., Inc., No.
C14-3041-MWB, 2014 WL 6066050, at *2 (N.D. Iowa Nov. 13, 2014) (citing United
States v. Dico, Inc., 266 F.3d 864, 879-80 (8th Cir. 2001)).              In determining the
substantive issue of whether an affirmative defense is legally sufficient, a court sitting in
diversity must apply state law. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415,




                                               4
427 (1996). With respect to procedural issues, however, a court sitting in diversity must
apply federal law. Id.
                                   III.    DISCUSSION
       In considering whether to strike each affirmative defense, the Court will consider
only those arguments that plaintiffs have asserted with respect to each individual
affirmative defense. Both parties apply Iowa law in arguing substantive legal issues, and,
for purposes of this motion, the Court will therefore consider Iowa law to govern those
substantive legal issues that may arise.
       A.     First Affirmative Defense
       Defendants’ first affirmative defense asserts “fail[ure] to state a claim against
[d]efendants upon which relief may be granted.” (Doc. 8, at 49). In support of their
motion to strike this affirmative defense, plaintiffs state that “[l]egal insufficiency is not
a proper affirmative defense under [Federal Rule of Civil Procedure] 8(c).” (Doc. 14,
at 10). The Eighth Circuit Court of Appeals has stated as follows: “Pursuant to [Federal
Rule of Civil Procedure 12(b)], the defense of failure to state a claim upon which relief
can be granted may be asserted, at the option of the pleader, either in the pleader’s answer
or in a pre-answer motion.” Madewell v. Downs, 68 F.3d 1030, 1048 n.21 (8th Cir.
1995). The Eighth Circuit went on to characterize such a defense as an “affirmative
defense” when raised in an answer. Id. Defendants brought the defense of failure to
state a claim upon which relief may be granted in their answer, which, in the Eighth
Circuit, is permissible. Plaintiffs’ motion to strike is therefore denied as to defendants’
first affirmative defense.
       B.     Seventh (In Part), Eighth, and Thirty-Sixth Affirmative Defenses
       To the extent defendants have not withdrawn their seventh affirmative defense, the
defense asserts that “[p]laintiffs’ claims are barred, in whole or in part, by the principles
set forth in the Restatement (Third) of Torts: Product[s] Liability, including . . . Section




                                              5
4, Section 6 (including . . . §§ 6(c), and comment f) . . . and the comments thereto.”
(Doc. 8, at 50). Defendants’ eighth affirmative defense asserts that “[p]laintiffs’ claims
are barred, in whole or in part, by the principles set forth in the Restatement (Second) of
Torts Section 388, Comment n and/or similar doctrines and principles contained in the
Restatement (Third) of Torts: Products Liability.” (Id., at 51). Defendants’ thirty-sixth
affirmative defense states “[p]laintiffs’ warranty-based claims are barred, in whole or in
part, by [p]laintiffs’ failure to satisfy all conditions precedent or subsequent to the
enforcement of any such alleged warranties.” (Doc. 8, at 57).
       Plaintiffs move to strike the seventh affirmative defense and part of the eighth
affirmative defense because, plaintiffs claim, the defenses are “conclusory and devoid of
any factual support or context.” (Doc. 14, at 11). Plaintiffs do not elaborate on their
assertion that the defenses are insufficient. Further, although plaintiff requests that the
Court strike “part of [defendants’] eighth affirmative defense[ ],” plaintiffs do not specify
which part of the eighth affirmative defense plaintiffs want stricken. (Id.). With respect
to the thirty-sixth affirmative defense, plaintiffs argue that the defense should be stricken
because defendants “fail to mention which conditions precedent or subsequent were not
met.” (Id., at 15).
       In resisting plaintiffs’ motion, defendants explain why they believe the seventh
affirmative defense, in relevant part, should not be stricken. (Doc. 243, at 8-11).
Defendants specifically identify which portions of Sections Four, Six, and the Comments
defendants contend are at issue, and defendants apply the facts of this case to the
Restatement to further explain the applicability of the Sections. (See id., at 8-11).
Likewise, defendants detail their theory of how Section 388 of the Restatement (Second)
of Torts, as pled in the eighth affirmative defense, applies to the instant case, and
defendants offer tailored assertions on how defendants intend to rely on Section 388 in
defending this case. (See id., at 11-12). Defendants fail, however, to even mention the




                                             6
“similar doctrines and principles contained in the Restatement (Third) of Torts: Products
Liability” to which the eighth affirmative defense alludes. (See id.; Doc. 8, at 51).
       Finally, with respect to their thirty-sixth affirmative defense, defendants explain
their theory of how Iowa state law may impose conditions precedent on plaintiffs’
warranty claims, defendants set forth the specific code provision upon which their theory
is based, and defendants’ resistance states that the defects of which plaintiffs allegedly
should have provided defendants notice are those defects of which plaintiffs now
complain. (Doc. 243, at 22).
       The Eighth Circuit has held that so long as a party raises its affirmative defenses
“in a manner that does not result in unfair surprise,” the affirmative defenses need not
be stricken as a matter of course. Pictet, 477 F.3d at 623 (citations and internal quotation
marks omitted). In First Union National Bank v. Pictet Overseas Trust Corp., the Eighth
Circuit allowed an affirmative defense to stand where the defense was not properly pled,
but the party relying on the defense made known its intent to rely on the defense by
detailing the applicability of the defense in the party’s briefs. Id. at 622-23. The Eighth
Circuit so held because by the time summary judgment briefing was submitted, the party
attempting to defeat the defense had known of the defense for more than one year, which,
the Eighth Circuit determined, was “certainly a long enough period to preclude a claim
of surprise.” Id. at 623 (citations omitted).
       Without reaching the issue of whether the seventh, eighth, and thirty-sixth
affirmative defenses were properly pled in defendants’ answer, the Court finds that the
seventh affirmative defense, in relevant part, and the thirty-sixth affirmative defense have
been detailed in defendants’ resistance to the instant motion to such a degree that plaintiffs
will not be able to credibly claim “unfair surprise” by the time the parties are due to
submit their dispositive motions. Likewise, the eighth affirmative defense is detailed as
to Section 388. The eighth affirmative defense is not explained, however, to the extent




                                              7
defendants purport to rely on “similar doctrines and principles contained in the
Restatement (Third) of Torts: Products Liability.” (Doc. 8, at 51). Averring a general
reliance on an entire Restatement, essentially to the extent the Restatement benefits the
pleading party, is not sufficient to put an opposing party on notice as to what is being
pled. That is, defendants cannot assert a general reliance upon the Restatement (Third)
of Torts: Products Liability and expect plaintiffs—or the Court—to infer which Sections
defendants intend to rely on. As such, the Court finds that the eighth affirmative defense
has not been pled sufficiently to survive plaintiffs’ motion to the extent the defense relies
on “similar doctrines and principles contained in the Restatement (Third) of Torts:
Products Liability.” (Doc. 8, at 51).
       By the time dispositive motions are due, plaintiffs will have had access to
defendants’ resistance to the instant motion for approximately seven months. (See Docs.
239, 243). The Court finds that this is sufficient time for plaintiffs to prepare a response
to the affirmative defenses, to the extent the defenses were discussed in defendants’
resistance. Moreover, even as of the filing of this Order, discovery has yet to conclude
and, indeed, will remain open for approximately four months, which gives plaintiffs time
to further investigate the defenses. Plaintiffs’ motion is therefore denied as to the seventh
affirmative defense, to the extent the seventh affirmative defense has not been withdrawn,
denied as to the portion of the eighth affirmative defense that relies on “the principles
set forth in the Restatement (Second) of Torts Section 388, comment n,” granted as to
the portion of the eighth affirmative defense that purports to rely on “similar doctrines
and principles contained in the Restatement (Third) of Torts: Products Liability,” (see
Doc. 8, at 51), and denied as to the thirty-sixth affirmative defense.




                                             8
      C.     Ninth, Twenty-First, and Twenty-Second, Thirty-Fourth, and Thirty-
             Eighth Affirmative Defenses

      Plaintiffs argue that each of the following affirmative defenses, as pled, is vague
and conclusory and should, therefore, be stricken:
      Ninth affirmative defense: Plaintiffs’ claims are barred, in whole or in part,
      by [d]efendants’ compliance with the state of the art, industry standards,
      and/or applicable government statutes and regulations. (Id.).

      Twenty-first affirmative defense: In the event that it is determined that
      [p]laintiffs are entitled to recover against [d]efendants, [p]laintiffs’ recovery
      should be reduced in proportion to the degree or percentage of negligence,
      fault, or exposure to products attributable to [p]laintiffs or others, including
      any party immune because bankruptcy renders them immune from further
      litigation, as well as any party, co-defendant, or non-parties with whom
      [p]laintiffs have settled or may settle in the future. (Id., at 53).

      Twenty-second affirmative defense: To the extent applicable, [d]efendants
      are entitled to contribution from any person and/or entity whose negligence
      or other fault contributed to [p]laintiffs’ alleged injuries and damages. (Id.,
      at 53).

      Thirty-fourth affirmative defense: Plaintiffs’ claims are barred, in whole or
      in part, because [d]efendants are entitled to the benefit of all defenses and
      presumptions contained in, or arising from, any rule of law or statute whose
      substantive law controls the action. (Id., at 56).

      Thirty-eighth affirmative defense: Plaintiffs’ claims are barred, in whole or
      in part, by the statutory safe-harbors and/or other provisions in consumer
      protection and deceptive trade practice laws. (Id., at 57).

      Plaintiffs have not substantiated their assertion that the twenty-first and twenty-
second affirmative defenses are vague and conclusory, and the Court does not view them
as such. (See Doc. 14, at 13 (asserting, in subheading, that “Defendants’ Twenty-First
and Twenty-Second Affirmative Defenses Are Vague and Conclusory”)). In pleading
the twenty-first and twenty-second affirmative defenses, defendants have put plaintiffs on



                                             9
notice that defendants intend to rely on a theory of contribution in arguing the merits of
the case and on a contributory negligence theory in assessing any damages that may
ultimately be awarded. It is often through the discovery process that parties learn that
the negligent actions of others may have led to a plaintiff’s alleged injuries. As such, the
Court does not expect defendants to be able to name, at the answering stage, those
individuals or entities that allegedly acted negligently. To the extent plaintiffs object to
the defenses because defendants have not specifically identified those individuals and/or
entities upon which defendants intend to assert contribution, the Court rejects plaintiffs’
argument.
       In arguing that the ninth, thirty-fourth, and thirty-eighth affirmative defenses are
vague and conclusory, plaintiffs seem to object to defendants’ failure to identify the
specific statutes that defendants intend to rely on in conjunction with the aforementioned
affirmative defenses. In resisting plaintiffs’ motion to strike, defendants identify each
statute upon which defendants base the subject affirmative defenses. (Doc. 243, at 12-
14, 21). As a result, any erroneous failure to identify the applicable statutes has been
cured, and plaintiffs cannot later claim that reliance on such statutes would result in unfair
surprise. See Pictet, 477 F.3d at 623. The Court reiterates that there is a substantial
amount of time remaining between the filing of this Order and the deadline for the parties
to file their dispositive motions, which counsels against striking the defenses. The Court
therefore declines to strike the ninth, thirty-fourth, and thirty-eighth affirmative defenses
based on plaintiffs’ argument that the defenses are vague and conclusory. If defendants
still wish to amend their thirty-fourth and thirty-eighth affirmative defenses (see Doc.
243, at 21), defendants are directed to seek leave to do so through any motions that may
be proper. To the extent defendants have moved for leave to amend the thirty-fourth and
thirty-eighth affirmative defenses, defendants’ motion is denied.




                                             10
       Additionally, plaintiffs argue that the ninth, twenty-first, and twenty-second
affirmative defenses are impermissible under Iowa law. (Doc. 14, at 11, 13). Plaintiffs
are mistaken in their assertion that Iowa does not recognize the ninth affirmative defense.
The Iowa Supreme Court has held that “the state of the art defense may be a complete
defense in product defect cases, but only as to a claim other than a negligent failure to
warn.” 4 Mercer v. Pittway Corp., 616 N.W.2d 602, 622 (Iowa 2000). To the extent
plaintiffs’ claims are based on a theory other than defendants’ alleged negligent failure to
warn, defendants’ state of the art defense, as asserted in the ninth affirmative defense, is
a legally recognized defense.
       As to the twenty-first and twenty-second affirmative defenses, plaintiffs are correct
that fault can only be allocated to “a claimant, a person named as a defendant, a person
released pursuant to a settlement, or a third-party defendant.” Selchert v. Iowa, 420
N.W.2d 816, 819 (Iowa 1988) (citing IOWA CODE § 668.2). Plaintiffs are incorrect,
however, that the affirmative defenses at issue are framed in such a limited fashion as to
seek to limit liability based on the contribution of only non-parties. Although non-parties
are explicitly mentioned in the twenty-first affirmative defense and may be implicitly
included in the twenty-second affirmative defense, many others from whom contribution
may validly be sought are also included in the defenses. The Court therefore declines to
strike the defenses in their entirety.
       Plaintiffs’ argument in favor of striking the defenses concerns only defendants’
purported attempt to attribute fault to non-parties. (Doc. 14, at 13). Because the Iowa
Supreme Court has held that fault may not be attributed to non-parties, the Court finds it


4
  In asserting that “a defendant may not rely on a state of the art defense for failing to warn
subsequent to learning of a product defect,” plaintiffs cite to and quote Mercer v. Pittway Corp.
out of context. (Doc. 14, at 11). When the portion of Mercer that plaintiffs quote is read in
context, Mercer is read as supporting a state of the art defense for some purposes but not others.
See Mercer, 616 N.W.2d at 622.



                                               11
proper to strike the twenty-first and twenty-second affirmative defenses, to the extent
those defenses seek to attribute fault to non-parties. The Court will not address the
attribution of fault to individuals or entities other than non-parties because plaintiffs have
not raised an objection with respect to such attribution. Similarly, the Court will not
address defendants’ argument that defendants should be permitted to conduct discovery
with respect to the twenty-second affirmative defense because defendants have not
brought a proper discovery motion. (See Doc. 243, at 18).
       With respect to the ninth, thirty-fourth, and thirty-eighth affirmative defenses,
plaintiffs’ motion to strike is denied. With respect to the twenty-first and twenty-second
affirmative defenses, plaintiffs’ motion to strike is granted in part and denied in part.
       D.     Fifteenth Affirmative Defense
       Defendants’ fifteenth affirmative defense states “[d]efendants have no legal
relationship or privity with [p]laintiffs and owe no duty to plaintiffs by which liability
could be attributed to it.” (Doc. 8, at 52). Plaintiffs argue that the fifteenth affirmative
defense fails as a matter of law and should be stricken because “[t]he privity defense in
products liability actions is a relic long abolished.” (Doc. 14, at 12). In response,
defendants argue that even if the privity affirmative defense is not applicable to plaintiffs’
strict products liability claims, the defense is applicable to plaintiffs’ warranty claims.
(Doc. 243, at 14-15).
       The Court recognizes defendants’ argument that the privity defense may be
applicable to plaintiffs’ warranty claims even if the defense is not applicable to the
products liability claims. The Court, however, need only address the applicability of the
affirmative defense to the products liability claims. Plaintiffs’ claims do not sound in just
products liability and breach of warranty.         Rather, plaintiffs’ claims also include
negligence claims (counts five and nine), fraud claims (counts ten and eleven), and a loss
of consortium claim (count thirteen). Plaintiffs’ decision to address only the products




                                             12
liability claims in bringing its motion to strike indicates that plaintiffs do not seek to strike
the affirmative defense as to the warranty, negligence, fraud, and loss of consortium
claims. Indeed, if plaintiff sought to strike the defense with respect to the aforementioned
claims without offering any argument or legal support, such a pleading would likely be
insufficient. The Court therefore finds it proper to construe plaintiffs’ motion as seeking
to strike the fifteenth affirmative defense with respect to only the products liability claims.
       The Iowa Supreme Court has repeatedly held that privity is not a defense to
products liability actions that are premised on negligence. West v. Broderick & Bascom
Rope Co., 197 N.W.2d 202, 209 (Iowa 1972); State Farm Mut. Auto. Ins. Co. v.
Anderson-Weber, Inc., 110 N.W.2d 449, 456 (Iowa 1961). As such, to the extent that
plaintiffs’ products liability claims are based on a theory of negligence, defendants’
fifteenth affirmative defense is stricken. Plaintiffs have not brought legal authority
purporting to show that the affirmative defense should be stricken as to the products
liability claims, to the extent those claims are based on a knowledge theory, as opposed
to a negligence theory.      As such, the Court will not consider whether the privity
affirmative defense should be stricken as to plaintiffs’ products liability claims, to the
extent those claims are based on a knowledge theory. Plaintiffs’ motion to strike the
fifteenth affirmative defense is granted as to plaintiffs’ products liability claims, to the
extent those claims are based on a negligence theory.
       E.     Eighteenth Affirmative Defense (In Part)
       Defendants’ eighteenth affirmative defense, to the extent it has not been
withdrawn, pleads as follows: “Plaintiffs’ claims are barred because [p]laintiffs were
advised of the risks associated with the matters alleged in [p]laintiffs’ Complaint and
knowingly and voluntarily assumed them. Under the doctrine of assumption of . . . risk,
. . . or comparative fault, this conduct bars, in whole or in part, the damages that
[p]laintiffs seek to recover herein.” (Doc. 8, at 52). Plaintiffs assert that the affirmative




                                               13
defense should be stricken because “Iowa law does not provide for a separate assumption
of risk defense apart from the Iowa Comparative Fault Statute.” (Doc. 14, at 12 (citations
omitted)). In response, defendants argue that the affirmative defense complies with
Iowa’s requirements for pleading assumption of risk because the assumption of risk
defense is pled in conjunction with defendants’ contributory negligence defense, instead
of each defense being pled as a separate affirmative defense. (Doc. 243, at 15-16).
      In holding that “assumption of risk may not be pleaded or instructed upon as a
separate defense in cases in which contributory negligence is an available defense under
the Iowa Comparative Fault Act,” the Iowa Supreme Court determined that assumption
of risk was not an available defense at all if a defendant may rely upon contributory
negligence as a defense under the Iowa Comparative Fault Act. Coker v. Abell-Howe
Co., 491 N.W.2d 143, 147-48 (Iowa 1992). Defendants incorrectly read the Iowa
Supreme Court’s holding to mean that assumption of risk and contributory negligence
may both be pled in the same case, so long as the two defenses are contained within the
same defensive assertion. The Iowa Supreme Court did not reach that holding. Instead,
the Iowa Supreme Court held that to allow a defendant to rely on both assumption of risk
and contributory negligence defenses would be duplicitous and could result in inconsistent
decisions. Id. at 147. As such, the Iowa Supreme Court held that assumption of risk
could not be relied upon as an affirmative defense where contributory negligence was
available as a defense. Id. at 147-48. Neither plaintiffs nor defendants point out,
however, that the Iowa Supreme Court also held that assumption of risk remains a valid
defense where contributory negligence is not an available defense, such as in defense to
strict products liability claims. Id. Likewise, neither party addresses those claims for
which a contributory negligence defense is unavailable to defendants.
      As set forth supra, plaintiffs plead a number of claims, several of which sound in
products liability. The Court finds that the assumption of risk defense is available to




                                           14
defendants as to the claims sounding in products liability and is not available as to the
claims for which the contributory negligence defense is available. The Court declines to
address, sua sponte, which claims defendants may defend against by relying on a
contributory negligence defense. As to the eighteenth affirmative defense, plaintiffs’
motion is granted in part and denied in part consistent with the Court’s findings.
       F.     Nineteenth Affirmative Defense
       Defendants’ nineteenth affirmative defense states as follows: “At all relevant times
herein, [p]laintiffs’ physicians were in the position of sophisticated purchasers, fully
knowledgeable and informed with respect to the risks and benefits of the device.” (Doc.
8, at 53). In moving to strike the affirmative defense, plaintiffs plead as follows: “To
the extent that the sophisticated purchaser[ ] defense is the same as the learned
intermediary defense, [the sophisticated purchaser defense] should be stricken for being
redundant. To the extent that the sophisticated purchaser[ ] defense misstates the learned
intermediary defense, it should be stricken as a matter of law.” (Doc. 14, 12-13).
Plaintiffs do not explain the basis for believing that the sophisticated purchaser defense,
in this context, is the same as the learned intermediary defense, nor do plaintiffs explain
how defendants allegedly misstate the learned intermediary defense.
       The Court has been unable to find any Iowa state caselaw interpreting the learned
intermediary doctrine as being redundant of the sophisticated purchaser doctrine. Indeed,
the Court has been able to find little Iowa state caselaw interpreting the learned
intermediary doctrine, which indicates not that the doctrine is necessarily invalid in Iowa,
but rather that the Iowa state courts have not often interpreted the doctrine. Similarly,
the Court is unable to ascertain the basis for plaintiffs’ assertion that the affirmative
defense may be a misstatement of the law. In the absence of plaintiffs offering argument
regarding the alleged bases for striking the nineteenth affirmative defense, and in the
absence of clear authoritative caselaw on the issues plaintiffs have raised, the Court is




                                            15
persuaded that the nineteenth affirmative defense and plaintiffs’ objections raised thereto
“fairly present[ ] a question of law or fact which the court ought to hear.” Lunsford, 570
F.2d at 229 (citation and internal quotation marks omitted). Plaintiffs’ motion is therefore
denied as to the nineteenth affirmative defense.
       G.     Twenty-Sixth, Twenty-Seventh, and Twenty-Eighth Affirmative Defenses
       Plaintiffs argue that each of the following affirmative defenses is conclusory and,
therefore, should be stricken:
       Twenty-sixth affirmative defense: Plaintiffs’ claims are barred, in whole or
       in part, because the manufacturing, labeling, packaging, and any
       advertising of the product complied with the applicable codes, standards,
       and regulations established, adopted, promulgated, or approved by any
       regulatory body with jurisdiction over the product, including but not limited
       to the United States, any state, and any agency thereof.

       Twenty-seventh affirmative defense: Plaintiffs cannot show that any
       reasonable alternative design would have rendered the device to be safer
       overall under the Restatement (Third) of Product[s] Liability § 2, cmt. F,
       nor could [d]efendants have known of any alternative design that may be
       identified by [p]laintiffs.

       Twenty-eighth affirmative defense: Plaintiffs’ product liability causes of
       action are barred because the benefits of the device outweighed its risks.

(Doc. 8, at 54).
       The Court is inclined to find that, in the context of this litigation, the twenty-
seventh and twenty-eighth affirmative defenses have been set forth sufficiently to put
plaintiffs on notice as to defendants’ theories of defense. Even if the twenty-seventh and
twenty-eighth affirmative defenses were deficient, however, any such deficiencies are
resolved by defendants’ resistance, in which defendants elaborate upon their defenses.
Specifically, defendants explain that they intend to show that “there were no alternative
safer designs available at the time of sale,” and that the benefits of the hip implant




                                            16
outweighed the risks of the implant’s design. (Doc. 243, at 18-19). Plaintiffs have
sufficient information regarding the twenty-seventh and twenty-eighth affirmative
defenses such that plaintiffs will not be subject to unfair surprise if defendants later rely
on the two defenses. See Pictet, 477 F.3d at 622. Plaintiffs’ motion to strike is denied
with respect to the twenty-seventh and twenty-eighth affirmative defenses.
       Defendants have failed, however, to resist plaintiffs’ motion to strike the twenty-
sixth affirmative defense. Because defendants have not offered a resistance with respect
to the twenty-sixth affirmative defense, defendants have not provided the same
elaboration that defendants provided with respect to the twenty-seventh and twenty-eighth
affirmative defenses. The twenty-sixth affirmative defense seeks to implicate the entire
body of “applicable” statutory law and regulatory guidance at every jurisdictional level
within the United States. (Doc. 8, at 54). Perhaps plaintiffs could devote sufficient
resources to this case to determine which laws and regulatory guidance are applicable to
“the manufacturing, labeling, packaging, and any advertising of the product,” within the
meaning of the twenty-sixth affirmative defense, but to do so, plaintiffs would be forced
to develop the entirety of defendants’ twenty-sixth affirmative defense with little
guidance. (Id.). Defendants’ decision to plead the twenty-sixth affirmative defense in
such broad strokes without elaboration has deprived plaintiffs of “notice of the affirmative
defense and an opportunity to rebut it.” Pictet, 477 F.3d at 622 (citations omitted). The
Court therefore finds it proper to grant plaintiffs’ motion to strike the twenty-sixth
affirmative defense.
       H.     Thirty-Second Affirmative Defense
       Defendants’ thirty-second affirmative defense states as follows: “Plaintiffs’ claims
are barred by the doctrine of implied preemption to the extent that they are premised on
alleged misrepresentations or misstatements to the FDA. See Buckman Co. v. Plaintiffs’
Legal Committee, 531 U.S. 341 (2001).”            (Doc. 8, at 55).    Plaintiffs assert that




                                             17
defendants’ preemption defense fails as a matter of law because such a defense is
unavailable for a device that has been classified as a Class II medical device by the Food
and Drug Administration (“FDA”), such as the hip implant that is at issue in this case.
(Doc. 13, at 14). In resisting plaintiffs’ motion, defendants argue that plaintiffs’ claims
are preempted both expressly and impliedly. (Doc. 243, at 19-21). The thirty-second
affirmative defense, however, pleads only implied preemption.             The Court will,
therefore, address only implied preemption.
       The Court need not determine whether any or all of plaintiffs’ claims are
preempted by federal law.      At this stage, the Court need only determine whether
defendants’ preemption affirmative defense is precluded as a matter of law. Again, the
Court notes that it will consider only the arguments that the parties have raised; the Court
will not scour the entire body of preemption law in an effort to consider even those
arguments that the parties have not presented.       Plaintiffs do not fully explain their
argument that defendants cannot rely on a preemption defense, but to the best of the
Court’s understanding, plaintiffs assert that two cases that have been decided by the
United States Supreme Court prevent defendants from setting forth a preemption defense.
       The Court finds it helpful to first explain that under the Medical Devices Act, a
medical device can be classified as a Class I, Class II, or Class III device, depending on
the risks involved with the device. 21 U.S.C. § 360c(a). The FDA is responsible for
classifying medical devices and approving medical devices for market entry.              Id.
§ 360c(b). Class III devices go through the most rigorous level of review before they
may be approved, Class II devices go through a less stringent review process, and Class
I devices are subject to the lowest standard of review prior to approval. Id. § 360c(a).
In Riegel v. Medtronic, Inc., 552 U.S. 312 (2008), the Supreme Court considered
whether the Medical Devices Act preempted certain state common law claims with
respect to Class III devices. The Court answered that question in the affirmative, in




                                            18
material part because of the stringent review process that Class III devices go through
prior to being approved to enter the market. Riegel, 552 at 322-24.
       The parties in the instant case agree that the hip implant at issue is a Class II
device. (Docs. 13, at 14; 243, at 19-21). Riegel relied, in pertinent part, on the review
process that is specific to Class III devices and did not explicitly opine on whether Class
II devices may also be subject to implied preemption under the Medical Devices Act.
Further, the Supreme Court did not affirmatively state that preemption could not exist
absent the stringent review process that is specific to Class III devices. As a result, the
Court cannot presently say, definitively, whether certain state common law claims are
preempted with respect to Class II devices. The Court is satisfied, however, that the
language of Riegel is not so strong and so broad as to preclude a litigant from advancing
an argument that such claims are preempted with respect to Class II devices. That is, the
Court finds that defendants’ preemption affirmative defense is still colorable when
considered in the posture of Riegel.
       Plaintiffs also cite to Buckman Co. v. Plaintiffs’ Legal Committee. The Court
finds it likely that plaintiffs cite to Buckman simply because defendants cite to Buckman
in their affirmative defense. Nevertheless, the Court will consider whether Buckman
forecloses defendants’ preemption affirmative defense.        As with Riegel, Buckman
addressed Class III devices and was decided largely based on the in-depth review process
Class III devices must undergo prior to approval. Buckman, 531 U.S. 341, 350-52
(2001). Just as the Supreme Court determined in the more recent Riegel case, the
Buckman Court determined that certain state common law claims are preempted by
federal law. Id. Again, this Court is satisfied that in addressing Class III devices, the
Buckman Court did not rule out the possibility of state law claims being preempted with
respect to Class I and Class II devices.




                                            19
       The Court finds that neither Riegel nor Buckman precludes the possibility of some
or all of plaintiffs’ claims being preempted by federal law. As such, the Court declines
to strike defendants’ thirty-second affirmative defense. Plaintiffs’ motion to strike is
denied with respect to the thirty-second affirmative defense.
       I.     Thirty-Seventh Affirmative Defense
       Defendants’ thirty-seventh affirmative defense states as follows: “Plaintiffs’ claims
are barred, in whole or in part, because the promotion of the products at issue is protected
by the First Amendment of the United States Constitution and similar provisions in
applicable State constitutions.” (Doc. 8, at 57). Plaintiffs argue that the affirmative
defense should be stricken as immaterial and impertinent because “[t]his is not a
defamation action,” and “the First Amendment does not shield [d]efendants from injuring
[p]laintiff[s].” (Doc. 14, at 15).
       The parties have not given the Court complete context as to the bases for their
arguments, which leaves the Court at a disadvantage in assessing the merits of the parties’
arguments. To the best of the Court’s understanding, defendants intend to argue that
certain statements defendants made in promoting the allegedly defective hip joint were
true and non-misleading at the time those statements were made and that, as a result,
defendants had a First Amendment right to make those statements. (See Doc. 243, at 22-
23).
       In the regulatory context, at least, the government has less authority to regulate
commercial speech if the speech is not misleading. Cent. Hudson Gas & Elec. Corp. v.
Pub. Serv. Comm’n of N.Y., 477 U.S. 557, 564 (1980). Defendants’ arguments in
resisting plaintiffs’ motion indicate that defendants intend to advance an argument that
the Central Hudson test applies in this case as well. The Court does not have enough
information to evaluate the merits of this perceived argument, nor does the Court have
enough information to evaluate the merits of plaintiffs’ motion to strike this affirmative




                                            20
defense. The Court does, however, recognize a potentially cognizable argument in
defendants’ pleadings, and the Court is unwilling to take the drastic step of striking
defendants’ First Amendment affirmative defense in light of the potentially valid
argument. Plaintiffs’ motion to strike is, therefore, denied as to the thirty-seventh
affirmative defense.
                                 IV.   CONCLUSION
      For the aforementioned reasons, plaintiffs’ motion to strike (Doc. 13) is granted
in part, denied in part, and denied as moot in part. To the extent defendants have
moved for leave to amend their thirty-fourth and thirty-eighth affirmative defenses, such
motion is denied.


      IT IS SO ORDERED this 28th day of January, 2019.



                                         ___________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           21
